         Case 1:19-cv-06928-RA-SLC Document 19 Filed 06/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MOISES MARTINEZ,

                                Petitioner,

         against
                                                          CIVIL ACTION NO.: 19 Civ. 6928 (RA) (SLC)
SUPERINTENDENT DONALD UHLER,
                                                                          ORDER
                                Respondent.

SARAH L. CAVE, United States Magistrate Judge.


         The Court is in receipt of Petitioner’s letter at ECF No. 17 requesting an update on the

status of his case.

         The Petition for a Writ of Habeas Corpus is fully briefed and is before the undersigned for

a Report & Recommendation.




Dated:             New York, New York
                   June 16, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge


Copy mailed by Chambers To:             Moises Martinez
                                        DIN No. 16A2922
                                        Upstate Correctional Facility
                                        P.O. Box 2000
                                        309 Bare Hill Road
                                        Malone, NY 12953
